F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JUL 16 2003
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    UNITED STATES OF AMERICA,

                  Plaintiff-Appellee,

    v.                                                   No. 02-2065
                                                  (D.C. Nos. CR-01-270-BB &
    MANUEL ESPINOSA-                                    CV-02-131-BB)
    TALAMANTES, also known as                             (D. N.M.)
    Ramon Valles-Lopez,

                  Defendant-Appellant.


                              ORDER AND JUDGMENT          *




Before HENRY , BRISCOE , and MURPHY , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Manual Espinosa-Talamantes (defendant), a federal prisoner appearing

pro se, appeals the district court’s denial of his motion to modify his term of

imprisonment under 18 U.S.C. § 3582(c)(2). We previously determined that

Fed. R. App. P. 4(b)(1)(A) applies to defendant’s appeal, and that defendant

failed to file his notice of appeal within the ten-day period required by

Rule 4(b)(1)(A).    See United States v. Espinosa-Talamantes   , 319 F.3d 1245, 1246

(10th Cir. 2003). However, because defendant filed his notice of appeal within

the thirty-day extension period provided by Rule 4(b)(4), we remanded this case

to the district court for the limited purpose of determining whether excusable

neglect or good cause exists for the untimely filing of defendant’s notice of

appeal. Id. at 1246-47. During the remand, this appeal remained lodged on the

docket of this court.   Id. at 1247.

       On remand, the district court entered an order on March 6, 2003, directing

defendant to produce evidence of good cause or excusable neglect as to why his

notice of appeal was untimely filed, and the court directed defendant to submit

such evidence to it by no later than April 7, 2003. Defendant failed to respond in

any way to the district court’s order, and the court entered an order dismissing

defendant’s “civil” case on May 27, 2003. R., Case No. 02CV131, Doc. 8.




                                           -2-
      In light of the failure of defendant to produce evidence of good cause or

excusable neglect as to why his notice of appeal was untimely filed, this appeal is

DISMISSED.



                                                    Entered for the Court


                                                    Robert H. Henry
                                                    Circuit Judge




                                         -3-